DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/458,137 filed on February 4, 2022.  Claims 1 to 19, and 21 to 25 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
Claim 1, recites “the set of user profiles corresponding to the set of recipients” at line 7 in page 3.  Claim 1, line 10 recites “a set of profiles corresponding to a set of recipients”.  For purposes of clarity, Examiner suggests to maintain consistency in the terminology throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 to 19, and 21 to 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 16 recite generating a profile, identifying a set of profiles, evaluating recommendations, and updating the profile.
The limitation of generating a profile, which specifically recites “a profile corresponding to the user, wherein the profile defines user preference data”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by a machine learning algorithm”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by a machine learning algorithm” language, “generating”, in the context of this claim encompasses the user mentally or with the aid of pen and paper, creating an account or profile that describes taste and preferences of a user regarding media contents, which can include music or songs.  The limitation of identifying a set of profiles, which specifically recites “identifying a set of profiles corresponding to a set of recipients for the request”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by a machine learning algorithm”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by a machine learning algorithm” language, “identifying”, in the context of this claim encompasses the user mentally determining a profiles or users to which ask for a recommendation of a song or requested media.  
The limitation of evaluating recommendations, which specifically recites “a evaluating the music recommendations to identify one or more music recommendations that are relevant to the request”, is a processes that, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements – “receiving a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user”, “training a machine learning algorithm, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to 
The limitations “receiving a request to obtain music recommendations”, “receiving music recommendations associated with a subset of the set of recipients”, “receiving feedback corresponding to the one or more recommendations that are relevant to the request”, amount to no more than data-gathering steps which are considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitations “the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user”, “a recommendation includes identifying information of a song accessible via a music service and information indicative of a type of music associated with the song”, and “the feedback corresponds to user responses to the one or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the receiving, and transmitting steps, and which amount to data-gathering, and data-transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  The claims are not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the request includes a song representative of the types of music being solicited”, which merely indicates a field of use or technological environment in which to apply a judicial exception, by indicating the target data type, and limiting the abstract idea to data related to music (See MPEP 2106.05(h)).  Therefore, does not amount to significantly more.
See MPEP 2106.05(g)), and as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more.
	Claims 4 to 7 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, claims 4 to 7 recite the same abstract idea of claim 1.  The claims recite the additional limitations of “the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music”, “the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time”, “the information indicative of the type of music associated with the song provided in the recommendation includes a set of tags defining attributes associated with the song”, “the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist”, respectively.  These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the target data type, and limiting the abstract idea to data related to music (See MPEP 2106.05(h)). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
See MPEP 2106.05(g)), and as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)).
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 10 to 15, 17 to 19, and 21 to 25, since they recite similar limitations.
Claims 1 to 19, and 21 to 25 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 12, 15, 16, 18, and 21 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, and further in view of Balasubramanian et al. (U.S. Publication No. 2019/0205793) hereinafter Balasubramanian.
	As to claim 1:
	Svendsen discloses:
	A computer-implemented method comprising: 
receiving a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user [Paragraph 0008 teaches receiving a media recommendation request from a requester; Paragraph 0032 teaches receiving a media recommendation request; Paragraph 0049 teaches seed information in the request may comprise one or more seed media items; Paragraph 0051 teaches seed media items may be a seed song, therefore, information indicative of types of music being solicited]; 
generate a profile corresponding to the user, wherein the profile defines user preference data, using a dataset of music and responses corresponding to the music [Paragraph 0029 teaches device may generate play histories of the media items that were played, and the play histories and user preferences may be periodically provided to the central server; Paragraph 0027 teaches user preferences comprise attributes defining preferences with respect to media items ; 
identifying a set of profiles corresponding to a set of recipients for the request, wherein the set of recipients are identified by using the profile corresponding to the user as input to the algorithm [Paragraph 0008 teaches using user preferences of the requester to identify correlated users from which to search corresponding play histories; Paragraph 0053 teaches correlating user accounts (and therefore the users) to consider for selecting related media items for the requester using selection hints, which ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations; Paragraph 0055 teaches searching play histories of the users that have user preferences less than a minimum distance between the requester’s user preferences based on a profile matching scheme, where the algorithm is represented by the matching scheme; Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users and identify correlated users, where the correlated users represents the set of recipients for the request]; 
receiving music recommendations associated with a subset of the set of recipients, wherein a recommendation includes identifying information of a song accessible via a music service and information indicative of a type of music associated with the song [Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users to compute a correlation between the users, and identify a list of users with highest correlation, therefore, a subset of the set of recipients; Paragraph 0062 teaches ; 
evaluating the music recommendations to identify one or more music recommendations that are relevant to the request [Paragraph 0062 teaches upon receiving the play histories of the correlated users, matching component filters the media items listed in the play histories based on content selection hints from the seed information (where the seed information is included in the user request), and identify the media items having the highest correlation with the user request; Paragraph 0063 teaches returning the list of related media items as media recommendations]; 
automatically updates the profile corresponding to the user and the set of user profiles corresponding to the set of recipients [Paragraph 0029 teaches play histories and user preferences may be periodically provided to the central server, where the users include the requester and the other users representing the recipients; Paragraph 0030 teaches providing the play histories and the user preferences to the central server; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, automatically updating the user profiles].
Svendsen does not appear to expressly disclose training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained 
Buriano discloses:
training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users [Paragraph 0021 teaches building and maintaining (i.e., updating) user profiles through the use of machine learning techniques, based on metadata, and implicit or explicit user feedback; Paragraph 0038 teaches interaction events are stored as records in interaction history, and corresponds to each content item to which a user feedback has been associated; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model to generate the user profile; Paragraphs 0055 - 0059 teach example of content items are songs, e.g., from a content-sharing network environment; Paragraph 0164 teaches machine learning methods to perform automatic learning from a set of factual data, to allow machine learning methods extract patterns and relationships; Paragraph 0165 teaches learned patterns and relationships are encoded by machine learning methods in a formal, quantitative model; Paragraph 0179 teaches using machine learning to build a user profile with reference to music catalogue]; 
receiving feedback corresponding to the one or more recommendations that are relevant to the request, wherein the feedback corresponds to user responses to the one or more recommendations that are relevant to the request [Paragraph 0023 teaches using user’s feedback (implicit or explicit) on the selected content items that match the user profile; Paragraph 0037 teaches collecting user feedback on the provided content items]; 
automatically updating the machine learning algorithm using the request, the one or more music recommendations that are relevant to the request, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles [Paragraph 0038 teaches each content item belonging to said second set of contents to which a user feedback has been associated corresponds to an interaction event; Paragraph 0039 teaches retrieving a plurality of interaction history records relating to the user generating the request, wherein each record includes a content item and at least a user feedback (explicit and/or implicit), generally represented by a user vote, associated to said content item, user requests, raw context metadata and content metadata, etc.; Paragraph 0041 teaches generating a feature vector using the records of the interaction events; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model (user model); Paragraph 0044 teaches updating the user profile by substituting the old predictive model with the new predictive model, therefore, updating the machine learning algorithm and automatically updating the user profile using the user request, the recommendations (content items), and the user feedback].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared 
	Neither Svendsen nor Buriano appear to expressly disclose using the profile corresponding to the user as input to the machine learning algorithm to identify a set of profiles.
	Balasubramanian discloses:
identifying a set of profiles by using the profile corresponding to the user as input to the machine learning algorithm [Paragraph 0008 teaches generating and comparing profiles using machine learning; Paragraph 0067 teaches determining a target provider of a plurality of providers, and machine learning component determines a match coefficient based on comparing the user profile and the provider profile]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano, by identifying a set of profiles by using the profile 

	As to claim 2:
	Svendsen discloses:
	the request includes a song representative of the types of music being solicited [Paragraph 0051 teaches the seed media item may be a seed song].

	As to claim 4:
Svendsen discloses:
the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music [Paragraph 0008 teaches at least a portion of the media items are tagged with corresponding time and location data indicating a time and location of play; Paragraph 0044 teaches media recommendation request may include seed information; Paragraph 0047 teaches seed information includes time data in addition to location data, therefore tags defining attributes associated with the requested music].

	As to claim 6:
Svendsen discloses:
the information indicative of the type of music associated with the song provided in the recommendation includes a set of tags defining attributes associated with the song [Paragraph 0069 teaches media ID comprises information identifying the media item, and ID tags including genre, title, artist, album, and the like].

As to claim 9:
	Svendsen discloses:
	A system, including: one or more processors; and memory including instructions that, as a result of being executed by the one or more processors, cause the system to:
receive a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user [Paragraph 0008 teaches receiving a media recommendation request from a requester; Paragraph 0032 teaches receiving a media recommendation request; Paragraph 0049 teaches seed information in the request may comprise one or more seed media items; Paragraph 0051 teaches seed media items may be a seed song, therefore, information indicative of types of music being solicited]; 
generate a profile corresponding to the user, wherein the profile defines user preference data, using a dataset of music and responses corresponding to the music [Paragraph 0029 teaches device may generate play histories of the media items that were played, and the play histories and user preferences may be periodically provided to the central server; Paragraph 0027 teaches user preferences comprise attributes defining preferences with respect to media items and listening habits; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, generating a profile corresponding to the user that defines user preferences based on shared music and responses as represented by the ; 
identify a set of profiles corresponding to a set of recipients for the request, wherein the set of recipients are identified by using the profile corresponding to the user as input to the algorithm [Paragraph 0008 teaches using user preferences of the requester to identify correlated users from which to search corresponding play histories; Paragraph 0053 teaches correlating user accounts (and therefore the users) to consider for selecting related media items for the requester using selection hints, which ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations; Paragraph 0055 teaches searching play histories of the users that have user preferences less than a minimum distance between the requester’s user preferences based on a profile matching scheme, where the algorithm is represented by the matching scheme; Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users and identify correlated users, where the correlated users represents the set of recipients for the request]; 
receive music recommendations associated with a subset of the set of recipients, wherein a recommendation includes identifying information of a song accessible via a music service and information indicative of a type of music associated with the song [Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users to compute a correlation between the users, and identify a list of users with highest correlation, therefore, a subset of the set of recipients; Paragraph 0062 teaches receiving play histories of the correlated users, where the play histories are a list of media items that will be provided as recommendations; Paragraph 0068 teaches media recommendation includes media ID, and may include a portion of the original seed information; Paragraph 0069 teaches media ; 
evaluate the music recommendations to identify one or more music recommendations that are relevant to the request [Paragraph 0062 teaches upon receiving the play histories of the correlated users, matching component filters the media items listed in the play histories based on content selection hints from the seed information (where the seed information is included in the user request), and identify the media items having the highest correlation with the user request; Paragraph 0063 teaches returning the list of related media items as media recommendations]; 
automatically updates the profile corresponding to the user and the set of user profiles corresponding to the set of recipients [Paragraph 0029 teaches play histories and user preferences may be periodically provided to the central server, where the users include the requester and the other users representing the recipients; Paragraph 0030 teaches providing the play histories and the user preferences to the central server; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, automatically updating the user profiles].
Svendsen does not appear to expressly disclose training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users; using the profile corresponding to the user as input to the machine learning algorithm to identify a set of profiles; receiving feedback corresponding to the one or more 
Buriano discloses:
train a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users [Paragraph 0021 teaches building and maintaining (i.e., updating) user profiles through the use of machine learning techniques, based on metadata, and implicit or explicit user feedback; Paragraph 0038 teaches interaction events are stored as records in interaction history, and corresponds to each content item to which a user feedback has been associated; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model to generate the user profile; Paragraphs 0055 - 0059 teach example of content items are songs, e.g., from a content-sharing network environment; Paragraph 0164 teaches machine learning methods to perform automatic learning from a set of factual data, to allow machine learning methods extract patterns and relationships; Paragraph 0165 teaches learned patterns and relationships are encoded by machine learning methods in a formal, quantitative model; Paragraph 0179 teaches using machine learning to build a user profile with reference to music catalogue]; 
receive feedback corresponding to the one or more recommendations that are relevant to the request, wherein the feedback corresponds to user responses to the one or more recommendations that are relevant to the request [Paragraph 0023 teaches using user’s ; 
automatically update the machine learning algorithm using the request, the one or more music recommendations that are relevant to the request, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles [Paragraph 0038 teaches each content item belonging to said second set of contents to which a user feedback has been associated corresponds to an interaction event; Paragraph 0039 teaches retrieving a plurality of interaction history records relating to the user generating the request, wherein each record includes a content item and at least a user feedback (explicit and/or implicit), generally represented by a user vote, associated to said content item, user requests, raw context metadata and content metadata, etc.; Paragraph 0041 teaches generating a feature vector using the records of the interaction events; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model (user model); Paragraph 0044 teaches updating the user profile by substituting the old predictive model with the new predictive model, therefore, updating the machine learning algorithm and automatically updating the user profile using the user request, the recommendations (content items), and the user feedback].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users; receiving feedback corresponding to the one or more recommendations that are relevant to the request, wherein the feedback corresponds to user responses to the one or more recommendations that are relevant to 
	Neither Svendsen nor Buriano appear to expressly disclose using the profile corresponding to the user as input to the machine learning algorithm to identify a set of profiles.
	Balasubramanian discloses:
identify a set of profiles by using the profile corresponding to the user as input to the machine learning algorithm [Paragraph 0008 teaches generating and comparing profiles using machine learning; Paragraph 0067 teaches determining a target provider of a plurality of providers, and machine learning component determines a match coefficient based on comparing the user profile and the provider profile]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano, by identifying a set of profiles by using the profile corresponding to the user as input to the machine learning algorithm, as taught by Balasubramanian [Paragraphs 0008, 0067], because the applications are directed to profile generation, and processing of recommendation requests; using machine learning algorithms to evaluate and identify matching 

As to claim 12:
Svendsen discloses:
the information indicative of the type of music associated with the song provided in the recommendation includes a set of tags defining attributes associated with the song [Paragraph 0069 teaches media ID comprises information identifying the media item, and ID tags including genre, title, artist, album, and the like].

As to claim 15:
	Svendsen discloses:
	the request includes a song representative of the types of music being solicited [Paragraph 0051 teaches the seed media item may be a seed song].

As to claim 16:
	Svendsen discloses:
	A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
receive a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user [Paragraph 0008 teaches receiving a media recommendation request from a ; 
generate a profile corresponding to the user, wherein the profile defines user preference data, using a dataset of music and responses corresponding to the music [Paragraph 0029 teaches device may generate play histories of the media items that were played, and the play histories and user preferences may be periodically provided to the central server; Paragraph 0027 teaches user preferences comprise attributes defining preferences with respect to media items and listening habits; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, generating a profile corresponding to the user that defines user preferences based on shared music and responses as represented by the play histories; Paragraph 0071 teaches play histories include indication of play frequency of songs, where the most frequently played songs form the play histories may be identified, and therefore, representing responses corresponding to the music]; 
identify a set of profiles corresponding to a set of recipients for the request, wherein the set of recipients are identified by using the profile corresponding to the user as input to the algorithm [Paragraph 0008 teaches using user preferences of the requester to identify correlated users from which to search corresponding play histories; Paragraph 0053 teaches correlating user accounts (and therefore the users) to consider for selecting related media items for the requester using selection hints, which ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations; Paragraph 0055 teaches searching play histories of the users that have user preferences less than a minimum distance between the requester’s user preferences based on a profile matching scheme, where the ; 
receive music recommendations associated with a subset of the set of recipients, wherein a recommendation includes identifying information of a song accessible via a music service and information indicative of a type of music associated with the song [Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users to compute a correlation between the users, and identify a list of users with highest correlation, therefore, a subset of the set of recipients; Paragraph 0062 teaches receiving play histories of the correlated users, where the play histories are a list of media items that will be provided as recommendations; Paragraph 0068 teaches media recommendation includes media ID, and may include a portion of the original seed information; Paragraph 0069 teaches media ID comprises information identifying the media item, such as a Globally Unique Identifier for the song, a title of the song, a URL enabling download or streaming of the song from the media service, metadata describing the song such as genre, title, artist, album, and the like, therefore, recommendations include identifying information of the song accessible via a music service, and information of a type of music associated with the song]; 
evaluate the music recommendations to identify one or more music recommendations that are relevant to the request [Paragraph 0062 teaches upon receiving the play histories of the correlated users, matching component filters the media items listed in the play histories based on content selection hints from the seed information (where the seed information is included in the user request), and identify the media items having the highest correlation with the user request; Paragraph 0063 teaches returning the list of related media items as media recommendations]; 
automatically updates the profile corresponding to the user and the set of user profiles corresponding to the set of recipients [Paragraph 0029 teaches play histories and user preferences may be periodically provided to the central server, where the users include the requester and the other users representing the recipients; Paragraph 0030 teaches providing the play histories and the user preferences to the central server; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, automatically updating the user profiles].
Svendsen does not appear to expressly disclose training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users; using the profile corresponding to the user as input to the machine learning algorithm to identify a set of profiles; receiving feedback corresponding to the one or more recommendations that are relevant to the request, wherein the feedback corresponds to user responses to the one or more recommendations that are relevant to the request; automatically updating the machine learning algorithm using the request, the one or more music recommendations that are relevant to the request, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profile corresponding to the user and the set of user profiles corresponding to the set of recipients.
Buriano discloses:
train a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users [Paragraph 0021 teaches building and maintaining (i.e., updating) user profiles through the use of machine learning techniques, based on metadata, and implicit or explicit user feedback; Paragraph 0038 ; 
receive feedback corresponding to the one or more recommendations that are relevant to the request, wherein the feedback corresponds to user responses to the one or more recommendations that are relevant to the request [Paragraph 0023 teaches using user’s feedback (implicit or explicit) on the selected content items that match the user profile; Paragraph 0037 teaches collecting user feedback on the provided content items]; 
automatically update the machine learning algorithm using the request, the one or more music recommendations that are relevant to the request, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles [Paragraph 0038 teaches each content item belonging to said second set of contents to which a user feedback has been associated corresponds to an interaction event; Paragraph 0039 teaches retrieving a plurality of interaction history records relating to the user generating the request, wherein each record includes a content item and at least a user feedback (explicit and/or implicit), generally represented by a user vote, associated to said content item, user requests, raw context metadata and content metadata, etc.; Paragraph 0041 teaches generating a feature vector using the records of the interaction events; Paragraph 0042 teaches applying the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by training a machine learning algorithm to generate a profile corresponding to the user, and wherein the machine learning algorithm is trained using a dataset of music shared amongst users and responses corresponding to the music shared amongst users; receiving feedback corresponding to the one or more recommendations that are relevant to the request, wherein the feedback corresponds to user responses to the one or more recommendations that are relevant to the request; automatically updating the machine learning algorithm using the request, the one or more music recommendations that are relevant to the request, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profile corresponding to the user and the set of user profiles corresponding to the set of recipients, as taught by Buriano [Paragraphs 0021, 0023, 0037, 0038, 0039, 0041, 0042, 0165], because both applications are directed to processing and improvements of recommendation requests; training a machine learning algorithm to generate and update profiles, and taking into account user feedback, enabling the creation of more accurate user profiles that can be more accurately maintained over time, while providing flexibility and power to the selection methods (See Buriano Paras [0020], [0021]).
	Neither Svendsen nor Buriano appear to expressly disclose using the profile corresponding to the user as input to the machine learning algorithm to identify a set of profiles.

identify a set of profiles by using the profile corresponding to the user as input to the machine learning algorithm [Paragraph 0008 teaches generating and comparing profiles using machine learning; Paragraph 0067 teaches determining a target provider of a plurality of providers, and machine learning component determines a match coefficient based on comparing the user profile and the provider profile]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano, by identifying a set of profiles by using the profile corresponding to the user as input to the machine learning algorithm, as taught by Balasubramanian [Paragraphs 0008, 0067], because the applications are directed to profile generation, and processing of recommendation requests; using machine learning algorithms to evaluate and identify matching profiles enables allows for an objective system that is not dependent on self-assessment or potentially biased verifications and provides a seamless and convenient platform for interactions among entities, thereby improving the user’s experience (See Balasubramanian Para [0014]).

As to claim 18:
Svendsen discloses:
the information indicative of the type of music associated with the song provided in the recommendation includes a set of tags defining attributes associated with the song [Paragraph 0069 teaches media ID comprises information identifying the media item, and ID tags including genre, title, artist, album, and the like].



Svendsen discloses:
the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music [Paragraph 0008 teaches at least a portion of the media items are tagged with corresponding time and location data indicating a time and location of play; Paragraph 0044 teaches media recommendation request may include seed information; Paragraph 0047 teaches seed information includes time data in addition to location data, therefore tags defining attributes associated with the requested music].

As to claim 22:
	Svendsen discloses:
	the request includes a song representative of the types of music being solicited [Paragraph 0051 teaches the seed media item may be a seed song].

As to claim 23:
Svendsen discloses:
the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music [Paragraph 0008 teaches at least a portion of the media items are tagged with corresponding time and location data indicating a time and location of play; Paragraph 0044 teaches media recommendation request may include seed information; Paragraph 0047 teaches seed information includes time data in addition to location data, therefore tags defining attributes associated with the requested music].

s 3, 14, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, and further in view of Balasubramanian et al. (U.S. Publication No. 2019/0205793) hereinafter Balasubramanian, and further in view of Nygaard et al. (U.S. Publication No. 2015/0088684) hereinafter Nygaard.
	As to claim 3:
	Svendsen discloses:
	presenting the one or more music recommendations that are relevant to the request [Paragraph 0063 teaches returning the list of related media items as media recommendations].
	Neither Svendsen nor Buriano nor Balasubramanian appear to expressly disclose presenting the recommendations to the set of recipients.
	Nygaard discloses:
presenting the recommendations to the set of recipients [Paragraph 0019 teaches the recommendations may be presented to all participants in the thread, or only to the user requesting the recommendation; Paragraph 0016 teaches users are enabled to up-vote or down-vote the recommendations or responses of other users, therefore, recommendations may be presented to the set of recommenders; Paragraph 0065 teaches the recommendation may appear as though the recommender were a participant in the thread; therefore, the recommendations can be presented to the recommenders as well as to the requester user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by presenting the recommendations to the set of recipients, as taught by Nygaard [Paragraphs 0016, 0019, 0065], because the applications are directed to processing of recommendation requests; enabling other 

As to claim 14:
	Svendsen discloses:
	presenting the one or more music recommendations that are relevant to the request [Paragraph 0063 teaches returning the list of related media items as media recommendations].
	Neither Svendsen nor Buriano nor Balasubramanian appear to expressly disclose presenting the recommendations to the set of recipients.
	Nygaard discloses:
presenting the recommendations to the set of recipients [Paragraph 0019 teaches the recommendations may be presented to all participants in the thread, or only to the user requesting the recommendation; Paragraph 0016 teaches users are enabled to up-vote or down-vote the recommendations or responses of other users, therefore, recommendations may be presented to the set of recommenders; Paragraph 0065 teaches the recommendation may appear as though the recommender were a participant in the thread; therefore, the recommendations can be presented to the recommenders as well as to the requester user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by presenting the recommendations to the set of recipients, as taught by Nygaard [Paragraphs 0016, 0019, 0065], 

As to claim 17:
	Svendsen discloses:
	presenting the one or more music recommendations that are relevant to the request [Paragraph 0063 teaches returning the list of related media items as media recommendations].
	Neither Svendsen nor Buriano nor Balasubramanian appear to expressly disclose presenting the recommendations to the set of recipients.
	Nygaard discloses:
presenting the recommendations to the set of recipients [Paragraph 0019 teaches the recommendations may be presented to all participants in the thread, or only to the user requesting the recommendation; Paragraph 0016 teaches users are enabled to up-vote or down-vote the recommendations or responses of other users, therefore, recommendations may be presented to the set of recommenders; Paragraph 0065 teaches the recommendation may appear as though the recommender were a participant in the thread; therefore, the recommendations can be presented to the recommenders as well as to the requester user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by presenting the .

Claims 5, 7, 10, 13, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, in view of Balasubramanian et al. (U.S. Publication No. 2019/0205793) hereinafter Balasubramanian, and further in view of Alexandersson et al. (U.S. Publication No. 2015/0067509) hereinafter Alexandersson.
	As to claim 5:
	Svendsen, as modified by Buriano and Balasubramanian, discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time.
	Alexandersson discloses:
the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time [Paragraph 0027 teaches measuring the time before the user skips the music track, where a threshold may be set as for example, 80% or more of the music track has been played before the user skips; Paragraph .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, as modified by Buriano and Balasubramanian, by incorporating feedback that includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

As to claim 7:
	Svendsen, as modified by Buriano and Balasubramanian disclose all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist.
	Alexandersson discloses:
the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist [Paragraph 0032 teaches user interactions with a music track include that the user adds the music track as a favorite track in a list of favorites, therefore, saving the song to a playlist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 10:
	Svendsen, as modified by Buriano and Balasubramanian, discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist.
	Alexandersson discloses:
the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist [Paragraph 0032 teaches user interactions with a music track include that the user adds the music track as a favorite track in a list of favorites, therefore, saving the song to a playlist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by incorporating feedback including an indication that a song specified in the one or more recommendations was saved to a playlist, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the 

As to claim 13:
	Svendsen as modified by Buriano and Balasubramanian, discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time.
	Alexandersson discloses:
the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time [Paragraph 0027 teaches measuring the time before the user skips the music track, where a threshold may be set as for example, 80% or more of the music track has been played before the user skips; Paragraph 0037 teaches measuring a time period indicative of the length of the music track played back before the user skips the music track].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by incorporating feedback that includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by 

As to claim 19:
	Svendsen as modified by Buriano and Balasubramanian, discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time.
	Alexandersson discloses:
the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time [Paragraph 0027 teaches measuring the time before the user skips the music track, where a threshold may be set as for example, 80% or more of the music track has been played before the user skips; Paragraph 0037 teaches measuring a time period indicative of the length of the music track played back before the user skips the music track].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by incorporating feedback that includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

	Svendsen, as modified by Buriano and Balasubramanian, discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist.
	Alexandersson discloses:
the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist [Paragraph 0032 teaches user interactions with a music track include that the user adds the music track as a favorite track in a list of favorites, therefore, saving the song to a playlist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Balasubramanian, by incorporating feedback including an indication that a song specified in the one or more recommendations was saved to a playlist, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

Claims 8, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, in view of Balasubramanian et al. (U.S. .
As to claim 8:
Svendsen discloses:
music recommendation request [Paragraph 0008 teaches receiving a media recommendation request from a requester]. 	
Svendsen does not appear to expressly disclose resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request.
Stoll discloses:
resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request [Paragraph 0070 teaches providing to the requesting user previous recommendations from one or more recommending users; Paragraph 0084 teaches identifying a list of previously received recommendations in the relevant category, associated with the trusted users, to obtain appropriate recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the music recommendation request, as taught by Stoll [Paragraphs 0070, 0084], because the applications are directed to processing of 

As to claim 11:
Svendsen discloses:
music recommendation request [Paragraph 0008 teaches receiving a media recommendation request from a requester]. 	
Svendsen does not appear to expressly disclose resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request.
Stoll discloses:
resurface previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request [Paragraph 0070 teaches providing to the requesting user previous recommendations from one or more recommending users; Paragraph 0084 teaches identifying a list of previously received recommendations in the relevant category, associated with the trusted users, to obtain appropriate recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the 

As to claim 25:
Svendsen discloses:
music recommendation request [Paragraph 0008 teaches receiving a media recommendation request from a requester]. 	
Svendsen does not appear to expressly disclose resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request.
Stoll discloses:
resurface previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request [Paragraph 0070 teaches providing to the requesting user previous recommendations from one or more recommending users; Paragraph 0084 teaches identifying a list of previously received recommendations in the relevant category, associated with the trusted users, to obtain appropriate recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention .

Response to Arguments
	The following is in response to arguments filed on February 4, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169